Order entered May 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01578-CV

                            IN THE INTEREST OF S.B., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-30023-2012

                                            ORDER
       Before the Court is the May 14, 2013 motion of Karla Kimbrell, Official Court Reporter

for the 380th Judicial District Court of Collin County, Texas, for a thirty-day extension of time to

file the reporter’s record. This appeal is accelerated. Accordingly, we GRANT the motion only

to the extent that the reporter’s record shall be filed on or before May 28, 2013. See TEX. R.

APP. P. 35.3(c).


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE